DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites a first inverter core, a second inverter core, and a lid, but fails to disclose the structural cooperative relationship to the structural limitations of claim 1.
Claim 12 recites the limitation "the lid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A).
For claim 1, Frohnmayer et al. discloses a drivetrain system 800 comprising: 
an I shield 812; 
a first motor 880; 
a second motor 884; 
a first A-shield 814 [affixed to the first motor and the I-shield] (fig. 8, page 3, paragraph [0033] and page 5, paragraph [0050], via one or more fasteners 860); 
a second A-shield 816 [affixed to the second motor and the I-shield] (fig. 8, page 3, paragraph [0033] and page 5, paragraph [0050], via one or more fasteners 860); 
a first gearset comprising: 
a first motor shaft 822 of the first motor; 
a first motor gear 823 [affixed to the first motor shaft] (page 4, paragraph [0042]); 
a first intermediate shaft 824; 
a first wheel gear 825 [affixed to the first intermediate shaft and engaged with the first motor gear] (page 4, paragraphs [0041] and [0042]); 
a first pinion gear 826 [affixed to the first intermediate shaft] (page 4, paragraphs [0041] and [0045]); 
a first drive shaft 827; 
a first drive gear 828 [affixed to the first drive shaft and engaged with the first spur gear] (page 4, paragraph [0042]); 
two motor bearings 840, 844 [arranged co-linearly and coupled to the first motor shaft] (fig. 8); and
 [two intermediate bearings 840, 844 arranged co-linearly and coupled to the intermediate shaft] (fig. 8); but does not explicitly disclose the two motor bearings are three and only three bearings.
Ito et al. discloses a motor/generator 12 comprising a motor shaft 34; three groups of bearings 36, 38, 40 supporting the motor shaft] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the three bearings as taught by Ito et al. in place of the two bearings of Frohnmayer et al. to allow for supporting the electric motor and providing low friction under fluctuating speeds, thus improving overall efficiency of the motor.	
For claim 4, Frohnmayer et al. modified as above discloses the drivetrain system wherein:
[the first motor shaft comprises a motor axis; 
the first intermediate shaft comprises an intermediate axis; 
the first drive shaft comprises a drive axis; 
the motor axis, intermediate axis, and drive axis define a shaft angle; and 
the shaft angle is greater than 50 degrees] (fig. 10, page, paragraph [0057], wherein angle measurement 1024 is shown to be greater than 50 degrees).
For claim 5, Frohnmayer et al. modified as above discloses the drivetrain system, [wherein the shaft angle is approximately 60 degrees] (page 5, paragraph [0057], angle measurement 1024 may be less than 90 degrees, 90 degrees, or greater than 90 degrees).
For claim 6, Frohnmayer et al. modified as above discloses the drivetrain system [wherein the shaft angle is greater than 60 degrees] (fig. 10, page 5, paragraph [0057]).
For claim 7, Frohnmayer et al. modified as above discloses the drivetrain system further comprising:
a second gearset comprising: 
a second motor shaft 832 of the second motor; 
a second motor gear 833 [affixed to the second motor shaft] (page 4, paragraph [0044]); 
a second intermediate shaft 834; 
a second wheel gear 835 [affixed to the second intermediate shaft and engaged with the second motor gear] (page 4, paragraphs [0043] and [0044]); 
a second pinion gear 836 [affixed to the second intermediate shaft] (page 4, paragraphs [0043] and [0045]); 
a second drive shaft 837; 
a second drive gear 838 [affixed to the second drive shaft and engaged with the second pinion gear] (page 4, paragraph [0044]); 
[three and only three motor bearings 842, 846 arranged co-linearly and coupled to the second motor shaft] (fig. 8, in view of the modification above, wherein Nishikawa et al. discloses the use of three bearings); and 
[two intermediate bearings 842, 846 arranged co-linearly and coupled to the second intermediate shaft] (fig. 8). 
For claim 13, Frohnmayer et al. modified as above discloses the drivetrain system [wherein the two intermediate bearings comprise an inner bearing and an outer bearing, and wherein the outer bearing is arranged axially inward of an axially outer portion of the first wheel gear] (fig. 8, wherein the outer bearing 844 is arranged axially inward of an axially outer portion of the first wheel gear 823). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A), and further in view of Hirano (US 2012/0248850 A1).
For claim 2, Frohnmayer et al. modified as above discloses the drivetrain system further comprising a first horseshoe shaped bearing retention plate affixed to the first A-shield, wherein: 
the three motor bearings comprise a mid-bearing positioned in a recess of the first A-shield; and 
the first horseshoe-shaped bearing retention plate is configured to maintain the position of the mid-bearing in the recess. 
Hirano discloses a motor drive device comprising a main case 2A comprising a bearing support portion 2Aa; a hub bearing 52; and a snap ring 56, [wherein the hub bearing is held between the snap ring and the bearing support portion] (fig. 1, page 5, paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the snap ring as taught by Hirano with the drivetrain system of Frohnmayer et al. modified as above to allow for improved retention of the bearing, thus reducing unwanted detachment and reduced vibration.  Frohnmayer et al. modified as above does not explicitly teach that the snap ring is horseshoe-shaped.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the snap-ring to be horseshoe-shaped, so as to achieve an optimal optimum shape which complements the housing, while reducing overall material, thus saving in manufacturing costs, since it has been held that such configurations were a matter of choice.  See, In re Rose, 149 USPQ 47. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A), and further in view of Reid (WO 2017207977 A1).
For claim 8, Frohnmayer et al. does not explicitly disclose the drivetrain system wherein the drivetrain system comprises a modular system capable of being used as a front drivetrain system and a rear drivetrain system.
Reid discloses a vehicle comprising [a front drivetrain apparatus 12 and a rear drivetrain apparatus 13] (page 4, lines 22 – 25), [each comprising a first motor-gearbox unit and a second motor-gearbox unit] (page 4, liens 34 – 35), and [the first and second motor-gearbox units are configured to be coupled to each other in a plurality of different coupling orientations] (page 5, lies 1 – 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a front and rear drivetrain system with different configurations as taught by Reid with the drivetrain system of Frohnmayer et al. modified as above to allow for improved traction and handling capabilities, thus improving overall driving slippery surfaces.  Additionally, rearrangement of parts require minimal skill in the art and would be an obvious matter of design choice. In re Japikse, 86 USPQ 70. 
For claim 9, Frohnmayer et al. modified as above discloses the drivetrain system wherein: 
[the drivetrain system comprises a first orientation as the front drivetrain system; the drivetrain system comprises a second orientation as a rear drivetrain system; and 
the second orientation is rotated 180 degrees about a vertical axis relative to the first orientation] (in view of the modification above, wherein Reid discloses drivetrains which can be in a plurality of orientations).
For claim 10, Frohnmayer et al. modified as above discloses the drivetrain system [wherein: the drivetrain system comprises a first gear orientation as the front drivetrain system; and the drivetrain system comprises a second and opposite gear orientation as the rear drivetrain system] (in view of the modification above, wherein Reid discloses drivetrains which can be in a plurality of orientations).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A), and further in view of Haerter et al. (WO 2017178103 A1).
For claim 11, Frohnmayer et al. modified as above does not explicitly disclose the drivetrain system further comprising: 
a first inverter core; 
a second inverter core; and 
a lid configured to house the first inverter core and the second inverter core, wherein the first and second inverter cores are modular.
Haerter et al. discloses [a drive module 10 comprising a housing 11 for accommodating at least one electric motor 12 having at least one inverter 13] (abstract), and [a housing closure plate 41 which is intended to limit an inverter interior 24 in a direction of an environment] (page 43, paragraph [0111]), [housing closure plate 41 have at least one cutout which is for carrying out high-voltage lines 21, 43] (page 44, paragraph [0116]), and [the housing closure plate has a region which covers high-voltage lines 21, 43 and control line 44 in an assembled state] (page 45, paragraph [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the first and second inverters and lid of Haerter et al. with the drivetrain system of Frohnmayer et al. modified as above to allow for controlling speed and torque for the electric motor, thus improving overall operation of a vehicle.
For claim 12, Frohnmayer et al. modified as above does not explicitly disclose the drivetrain system wherein the lid comprises an opening configured to receive a top cover and provide access to power electronics components.
Haerter et al. discloses [a drive module 10 comprising a housing 11 for accommodating at least one electric motor 12 having at least one inverter 13] (abstract), and [a housing closure plate 41 which is intended to limit an inverter interior 24 in a direction of an environment] (page 43, paragraph [0111]), [housing closure plate 41 have at least one cutout which is for carrying out high-voltage lines 21, 43] (page 44, paragraph [0116]), and [the housing closure plate has a region which covers high-voltage lines 21, 43 and control line 44 in an assembled state] (page 45, paragraph [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the first and second inverters and lid of Haerter et al. with the drivetrain system of Frohnmayer et al. modified as above to allow for controlling speed and torque for the electric motor, thus improving overall operation of a vehicle.
Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A) and Reid (WO 2017207977 A1).
For claim 14, Frohnmayer et al. modified as above discloses an electric vehicle, comprising: a first drivetrain system, comprising: 
a first I shield 812; 
a first motor 880; 
a second motor 884; 
a first A-shield 814 [affixed to the first motor and the I-shield] (fig. 8, page 3, paragraph [0033] and page 5, paragraph [0050], via one or more fasteners 860); 
a second A-shield 816 [affixed to the second motor and the I-shield] (fig. 8, page 3, paragraph [0033] and page 5, paragraph [0050], via one or more fasteners 860); 
a first gearset comprising: 
a first motor shaft 822 of the first motor; 
a first motor gear 823 [affixed to the first motor shaft] (page 4, paragraph [0042]); 
a first intermediate shaft 824; 
a first wheel gear 825 [affixed to the first intermediate shaft and engaged with the first motor gear] (page 4, paragraphs [0041] and [0042]); 
a first pinion gear 826 [affixed to the first intermediate shaft] (page 4, paragraphs [0041] and [0045]); 
a first drive shaft 827; 
a first drive gear 828 [affixed to the first drive shaft and engaged with the first spur gear] (page 4, paragraph [0042]); 
two motor bearings 840, 844 [arranged co-linearly and coupled to the first motor shaft] (fig. 8); and
 [two intermediate bearings 840, 844 arranged co-linearly and coupled to the intermediate shaft] (fig. 8) ; but does not explicitly disclose the two motor bearings are three and only three bearings or a second drivetrain.
Ito et al. discloses a motor/generator 12 comprising a motor shaft 34; three groups of bearings 36, 38, 40 supporting the motor shaft] (fig. 2); but does not explicitly disclose a second drivetrain.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the three bearings as taught by Ito et al. in place of the two bearings of Frohnmayer et al. to allow for supporting the electric motor and providing low friction under fluctuating speeds, thus improving overall efficiency of the motor.	
Reid discloses a vehicle comprising [a front drivetrain apparatus 12 and a rear drivetrain apparatus 13] (page 4, lines 22 – 25), [each comprising a first motor-gearbox unit and a second motor-gearbox unit] (page 4, liens 34 – 35), and [the first and second motor-gearbox units are configured to be coupled to each other in a plurality of different coupling orientations] (page 5, lies 1 – 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a second drivetrain system with different configurations as taught by Reid with the drivetrain system of Frohnmayer et al. modified as above to allow for improved traction and handling capabilities, thus improving overall driving slippery surfaces.  Additionally, rearrangement of parts require minimal skill in the art and would be an obvious matter of design choice. In re Japikse, 86 USPQ 70. 
For claim 15, Frohnmayer et al. modified as above discloses the drivetrain system [wherein the drivetrain system comprises a modular system capable of being used as a front drivetrain system and a rear drivetrain system] (in view of the modification above, wherein Reid discloses front and rear drivetrain system which can be in a plurality of orientations).
For claim 16, Frohnmayer et al. modified as above discloses the drivetrain system wherein: 
[the drivetrain system comprises a first orientation as the front drivetrain system; the drivetrain system comprises a second orientation as a rear drivetrain system; and 
the second orientation is rotated 180 degrees about a vertical axis relative to the first orientation] (in view of the modification above, wherein Reid discloses drivetrains which can be in a plurality of orientations).
For claim 17, Frohnmayer et al. modified as above discloses the drivetrain system wherein: [the drivetrain system comprises a first gear orientation as the front drivetrain system; and the drivetrain system comprises a second and opposite gear orientation as the rear drivetrain system] (in view of the modification above, wherein Reid discloses drivetrains which can be in a plurality of orientations).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frohnmayer et al. (US 2016/0229289 A1) in view of Ito et al. (CN 109515143A) and Reid (WO 2017207977 A1), and further in view of Haerter et al. (WO 2017178103 A1).
For claim 19, Frohnmayer et al. modified as above does not explicitly disclose the drivetrain system further comprising: 
a first inverter core; 
a second inverter core; and 
a lid configured to house the first inverter core and the second inverter core, wherein the first and second inverter cores are modular.
Haerter et al. discloses [a drive module 10 comprising a housing 11 for accommodating at least one electric motor 12 having at least one inverter 13] (abstract), and [a housing closure plate 41 which is intended to limit an inverter interior 24 in a direction of an environment] (page 43, paragraph [0111]), [housing closure plate 41 have at least one cutout which is for carrying out high-voltage lines 21, 43] (page 44, paragraph [0116]), and [the housing closure plate has a region which covers high-voltage lines 21, 43 and control line 44 in an assembled state] (page 45, paragraph [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the first and second inverters and lid of Haerter et al. with the drivetrain system of Frohnmayer et al. modified as above to allow for controlling speed and torque for the electric motor, thus improving overall operation of a vehicle.
For claim 20, Frohnmayer et al. modified as above discloses the drivetrain system [wherein the lid comprises an opening configured to receive a top cover and provide access to power electronics components] (Haerter discloses wherein the housing closure plate 41 have at least one cutout which is for carrying out high-voltage lines 21, 43] (page 44, paragraph [0116]), and [the housing closure plate has a region which covers high-voltage lines 21, 43 and control line 44 in an assembled state] (page 45, paragraph [0118]).

Allowable Subject Matter
Claims 3 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “a first wheel gear is positioned axially adjacent to the mid-bearing and in an opening of the first horseshoe-shaped bearing retention plate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611